Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office action based on the 17150904 application filed 1/15/2021.  
Claims 1-19 are pending and have been fully considered.
Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 are rejected under 103(a) as being obvious over GREENE (US 4725337), in view of PARKINSON ET AL. (US 6165238) and COMOLLI (US 4249909) in its entirety.  Hereby referred to as GREENE, PARKINSON and COMOLLI.  
Regarding claims 1-19:
GREENE teaches in col. 4 ln 30-41 a process for the substantial drying of low rank coal is provided. Low rank coal is subjected to a superheated gaseous medium, thereby substantially desorbing the moisture from the coal and producing superheated gases from the drying process. A substantial portion of the superheated gases is recycled back in contact with coal being dried. As the process is monitored, sufficient heat is added to the recycled superheated gases so that they are maintained in a substantially superheated condition throughout.  Col. 7 ln 5-10 showing how a substantial portion of the impurities have been physically separated from the coal; and further showing how the moisture has been removed from the coal, and the dried coal has shrunk in size.  Col. 7 ln 26-68 represents a continuous, low-pressure single-stage coal drying system.  Prior to start-up, the dryer system is purged of air until the oxygen content is nearly zero. The system is then preheated by recirculating the inert purge gas to prevent condensation within the dryer system. Nitrogen or externally produced steam can be used for purging.  Low rank coal is initially prepared by the normal practices of the mine from which it is obtained. The coal is then crushed and ground to, preferably, 2-inch size, nominal. For best economics in the practice of this invention, the fines, 
    PNG
    media_image1.png
    144
    406
    media_image1.png
    Greyscale

Col. 13 ln 29-31 teaches a second, high BTU value organic compounds are retained in the coal. Thus, the heat value per unit weight of the dried coal is increased. Indeed, heating values in the 
GREENE does not teach introducing a binder to the vessel such that the coal combines with the binder to yield a mixture, and shaping the mixture; however PARKINSON does.  
PARKINSON teaches in in FIG. 1 and col. 1 ln 29-30 that it is known that the problems in handling and burning coal fines can be reduced if the coal is pelletized.  Col. 3 ln 33-49 teaches materials is combined with coal fines and processed through a commercial pelletizing mill to produce a high strength, durable water resistant fuel pellet. This is achieved by shredding or grinding the waste plastic materials to reduce the particle size and increase the bulk density of the plastic. Preferably after shredding, about 90% of the plastic will have a size to pass a 6 mesh screen although the size of the plastic particles may vary depending upon the rate of the processing and other parameters in forming the pellets. The coal fines and plastic material are then mixed together and heated to the softening or melting point of the plastic and the mixture fed to a pelletizer such as a commercial Kahl pellet press. The coal-plastic mixture may be heated together as during the mixing operation, or the coal may be heated initially and the plastic added to and mixed with the coal to produce a uniform mixture temperature at or above the softening or melting point of the plastic, with the mixing continuing to substantially coat the coal particles with the softened or melted plastic materials.  Col. 4 ln 19-62 teaches in this system, coal is received from a supply source into a vibratory feed hopper 10 which discharges the coal onto a coal conveyor 12 for transport, past a magnetic metal remover 14, to a storage bin 16. Coal, as received from the supply, is fed from storage 16 through a weighing feeder 18 to a hammermill or other suitable crusher 20 where the coal is crushed to eliminate any large size particles, for example, to a nominal 28 mesh top size. The coal fines from the crusher pass through an airlock 22 to a coal conveyor 24 for transport to a bucket type elevator 26. Dust and air from the hammermill, and from other material transfer points, may be 
It would have been obvious to one of ordinary skill in the art to modify the fuel composition of GREENE by mixing the coal with a binder and shaping the resulting mixture, as taught by PARKINSON, because GREENE and PARKINSON are both directed to methods comprising drying coal fines to prepare them for use as fuel; and, PARKINSON teaches there is motivation to mix dry coal fines with a binder and shape the resulting mixture (col 1 In 29-30 - it is known that the problems in handling and burning coal fines can be reduced if the coal is pelletized).
GREENE and PARKINSON teaches the methods above; however GREENE and PARKINSON do not teach exposing the coal to heat comprises contacting the coal with a heated surface, but COMOLLI does.

It would have been obvious to one of ordinary skill in the art to modify the invention of GREENE and PARKINSON by incorporating the feature of heating the coal by contacting with a heated surface, as taught in COMOLLI, because GREENE, PARKINSON, and COMOLLI are similarly directed to methods of drying coal fines for use as fuel; and COMOLLI  teaches that, by drying the coal fines through a staged screw-conveyor dryer wherein the coal is heated by contact with a hot surface, one improves the resulting fuel product by increasing its resistance to re-wetting; col 1 In 44-47 discloses it would be advantageous to dry wet coals in such a way that the coal particle pores are made self-sealing after moisture removal, so as to prevent the reabsorption of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHANTEL L GRAHAM/
Examiner, Art Unit 1771